Smith, C. J.,
delivered the opinion of the court.
Under section 1055, Code of 1906, upon which this indictment is predicated, it is the duty of a butcher or dealer in cattle, sheep, or hogs, each time he purchases cattle, sheep, or hogs,to register the name or names of the person or persons from whom he buys, and each failure so to do is a separate offense. This indictment is drawn upon the theory that but one offense is committed by the failure of a dealer to register the names *708of all persons from whom purchases are made, and, moreover, while it alleges that the defendant was a dealer in cattle, sheep, and hogs, and did not register the names of persons from whom he bought, it contains no allegation that he, in fact, bought cattle, sheep, or hogs and failed to register the names of the persons from whom he bought them. The demurrer was properly sustained.

Affirmed.